DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 21-42 are allowed under this Office action.

Allowable Subject Matter
Claims 1 and 21-42, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 21-42, were carefully reviewed and a search with regards to independent claims 1, 27, and 36 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1 and 21-42, specifically independent claims 1, 27, and 36,  the prior art searched was found to neither anticipate nor suggest a method for evaluating clinical movements, the method comprising: generating a plurality of path of motion targets based on a therapist clinical movement, the therapist clinical movement captured by a therapist using a movement capture apparatus; generating a three-dimensional path of motion based on a selected motion target, of the plurality of motion targets; displaying a visual representation of the three-dimensional path of motion, receiving patient movement data from a patient motion sensor, the patient movement data indicative of a movement of a patient along the three-dimensional path of motion; determining, based on analysis of the patient movement data about the movement of the patient, whether the movement was within the three-dimensional 
The most relevant arts searched, Shani, etc. (US 20130226039 A1), modified by Aragones, etc. (US 20160101321 A1) and Komatireddy, etc. (US 20130123667 A1), teach that a method for evaluating clinical movements, the method comprising: generating a visual representation of a three-dimensional path of motion of a therapist clinical movement, the therapist clinical movement captured by a therapist using a movement capture apparatus; displaying the visual representation of the three-dimensional path of motion; receiving patient movement data from a patient motion sensor, the patient movement data indicative of a movement of a patient along the three-dimensional path of motion; determining, based on analysis of the patient movement data about the movement of the patient, whether the movement was within the three-dimensional path of motion; and generating a feedback notification indicating whether the movement was within the three-dimensional path of motion. However, Shani, modified by Aragones and Komatireddy, does not teaches every claimed limitation, especially the claimed limitation of "generating a plurality of path of motion targets based on a therapist clinical movement, the therapist clinical movement captured by a therapist using a movement capture apparatus; generating a three-dimensional path of motion based on a selected motion target, of the plurality of motion targets; displaying a visual representation of the three-dimensional path of motion, receiving patient movement data from a patient motion sensor, the patient movement data indicative of a movement of a patient along the three-dimensional path of motion; determining, based on analysis of the patient movement data about the movement of the patient, whether the movement was within the three-dimensional path of motion; and generating a feedback notification indicating whether the movement was within the three-dimensional path of motion” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612